Citation Nr: 1145153
Decision Date: 12/09/11	Archive Date: 01/30/12

Citation Nr: 1145153	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  03-14 561	)	DATE DEC 09 2011
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether vacatur of the decision of the Board of Veterans' Appeals (Board) issued on July 8, 2011, is warranted.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU). 



REPRESENTATION

Appellant represented by:	Michael A. Steinberg, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

T. Mainelli


INTRODUCTION

The Veteran served on active duty from April 1989 to April 1993. 

This matter comes before the Board on appeal from an October 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida which in, pertinent part, denied entitlement to a TDIU.

In October 2006, the Veteran testified during a hearing before the undersigned Veterans Law Judge (VLJ) at the Board's Central Office in Washington, D.C.  A transcript of this proceeding is of record.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ noted the basis of the prior determination and noted the element of the claim that was lacking to substantiate the claim for benefits.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record. 

The Board notes that, effective August 23, 2011, VA amended its hearing regulations to clarify that 38 C.F.R. § 3.103(c)(2) only applies to hearings before the Agency of Original Jurisdiction (AOJ) and not the Board.  76 Fed. Reg. 52574 (Aug. 23, 2011).

The Board's decision of January 2007 denied claims for service connection for right shoulder and low back disabilities.  The remaining matters, including the instant claim, were remanded for further evidentiary development.  In June 2009, the Board considered this case again, denying claims for increased rating for cervical disc disease, postoperative and for right knee chondromalacia.  Meanwhile, the remaining TDIU claim was again remanded. 

In a decision dated July 8, 2011, the Board issued a decision granting the appeal on the claim of entitlement to TDIU to the extent that the Veteran's case was referred to the Director, Compensation and Pension Service for consideration for an award of a TDIU on an extraschedular basis.  This decision is the subject of the VACUTUR portion of this decision.

In January 2011 correspondence, the Veteran's attorney raised the additional issue of entitlement to service connection for a mood disorder, secondary to service-connected physical impairments.  This claim while raised by the record, has not been adjudicated by the RO as the AOJ.  Therefore, the Board does not have jurisdiction over the claim, and it is referred to the RO for appropriate action. 

The claim of entitlement to TDIU is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





FINDINGS OF FACT

1.  On July 8, 2011, the Board issued a decision granting an appeal to the issue of entitlement to TDIU to the extent that the Veteran's case was referred to the Director, Compensation and Pension Service for consideration of a TDIU award on an extraschedular basis.

2.  The Board's July 8, 2011, decision potentially denied the Veteran due process of law, as it failed to retain jurisdiction over the TDIU claim in the event that a decision on the merits of his extraschedular claim was unfavorable.


CONCLUSION OF LAW

The criteria for vacating the Board decision issued on July 8, 2011, have been met.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.904.

In general, total disability ratings are authorized for any disability or combination of disabilities provided the schedular rating is less than total, where the disabled person is unable to secure and maintain substantially gainful employment because of the severity of his service-connected disabilities.  If there is only one such disability, it must be ratable at 60 percent or more.  Provided instead, there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional service-connected disability to bring the combined rating to at least 70 percent.  38 C.F.R. §§ 4.15, 4.16.  If the claimant does not meet the minimum percentage rating requirements of § 4.16(a) for consideration of a TDIU, he or she may still be entitled to the benefit sought where the circumstances of the case present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards to warrant a TDIU on an extra-schedular basis.  See 38 C.F.R. § 4.16(b).

In Bowling v. Principi, 15 Vet. App. 1, 10 (2001), the Court, citing its decision in Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995), held that the Board cannot award a TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  While the procedures for assignment of a total disability rating on an extraschedular basis would require referral to the RO for further disposition, where the record does not contain evidence that would render such claim plausible the Board may deny entitlement to an extraschedular evaluation in the first instance.  VAOPGCPREC 6-96 (Aug. 16, 1996); see also Floyd, supra. 

On July 8, 2011, the Board issued a decision granting an appeal to the issue of entitlement to TDIU to the extent that the Veteran's case was referred to the Director, Compensation and Pension Service for consideration of a TDIU award on an extraschedular basis.  The substance of this determination is correct.

However, the Board processed this case consistent with a final decision and did not retain jurisdiction over the claim in the event that the decision of the Director, Compensation and Pension Service was unfavorable to the Veteran.  This could potentially result in a due process violation as the Veteran would be denied timely appellate review of the adverse determination.  Instead of recertifying this appeal to the Board under the current docket number, the Veteran would be forced to start the appellate process anew.

Accordingly, the Board finds that it's July 8, 2011, decision must be vacated as it potentially denies the Veteran due process of law, as it failed to retain jurisdiction over the TDIU claim in the event that a decision on the merits of his extraschedular claim was unfavorable.

Under 38 U.S.C.A. § 7252, only a final decision of the Board of Veterans' Appeals is appealable to the.  This vacatur is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b).  The merits of the issue set forth above are considered de novo in the remand below.


ORDER

The Board's July 8, 2011 decision is hereby vacated. 


REMAND

Presently, the Veteran is in receipt of service-connected disability compensation of 30 percent for cervical disc disease, postoperative; 10 percent each for radiculopathy of the upper right and left extremities; and 10 percent for chondromalacia of the right knee with degenerative changes.  (The combined rating for all of the Veteran's pathology associated with the cervical spine including radiculopathy, arising from a common etiology, is 50 percent.)  Based on these service-connected disabilities, the Veteran does not meet the initial schedular criteria for a TDIU.  He does not have either one disability rated 60 percent, or one disability rated 40 percent with sufficient additional disability to attain the 70 percent level.  That notwithstanding, the Veteran may still warrant entitlement to a TDIU on an extraschedular basis.  See 38 C.F.R. § 4.16(b).

Upon reviewing the available medical evidence, the Board finds that there are sufficient grounds to support an award of a TDIU on an extraschedular basis.  The Board reaches this conclusion in light of the competent VA and private physicians' determinations of record, as well as with application of VA's doctrine that all reasonable doubt on a material issue must be resolved in the claimant's favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

The record reflects that upon a December 2000 VA Form 21-8940 (formal TDIU application) the Veteran indicated that he had last been employed, on a part-time basis, in October 2000 as a retail stocker for a grocery chain.  Prior to that he had a history of employment in the food service industry.  He listed as educational history having attained a college degree through a four-year undergraduate program. 

Also in December 2000, the Veteran underwent a VA Compensation and Pension examination for right knee and cervical spine disorders.  Following a physical exam, the diagnosis was chondromalacia, right knee, and intervertebral disc syndrome of the cervical spine.  The VA examiner further commented that the Veteran was unable to keep up with the bending involved in his former vocation as a cook, limiting his productivity.  The Veteran was considered able to perform all activities of daily living.

The March 2001 letter from Dr. T.L.D., a private orthopedist, indicates that he had been treating the Veteran for a cervical spine condition.  According to the physician, the Veteran would not be able to return to his previous level of employment without restrictions.  It was noted that the Veteran could re-injure himself with repetitive motion or continued movements of reaching overhead, bending, lifting or twisting without restrictions. 

In March 2002, the Veteran underwent VA examination of the spine.  Subsequent to a physical exam, the assessment was of the post-surgical residuals of a herniated C6-C7 disk, from which the Veteran had developed myelopathic signs or signs of spinal cord compression.  The VA examiner opined that he did not believe that this condition made the Veteran unemployable, although he clearly could not perform heavy labor.

The Veteran underwent additional VA examinations over the ensuing five years that focused upon the severity of his service-connected right knee and cervical spine conditions, but did offer further insight into his level of employability. 

Then in September 2007, new VA orthopedic examinations were completed.  Regarding the right knee, the diagnosis was osteoarthritis and tendonitis.  The VA examiner opined that this right knee condition at least as likely as not prevented the Veteran from work that required physical activity utilizing the legs, standing and walking. 

Meanwhile, a September 2007 examination of the spine resulted in the diagnosis of severe intervertebral disc disease of the cervical spine with decreased range of motion.  The VA examiner opined that the Veteran was employable from the cervical spine standpoint, limited to sedentary work only.  The stated rationale for the opinion was that although the Veteran had significant cervical disease with multiple surgeries, he was highly functional at that point, being able to drive and walk for 30 minutes.  The examiner also could not find objective evidence of myelopathy on exam.  While the Veteran was receiving Social Security Administration (SSA) disability benefits, by his report this was for both his neck condition and a nonservice-connected back problem. 

Notwithstanding the above findings that delineate a retained capacity for sedentary employment, a more pronounced depiction of the impact of service-connected disability is set forth in a series of records obtained from Dr. R.W., a private osteopath.  In his September 2008 correspondence, Dr. R.W. indicated that the Veteran had severe cervical spine disease, with intractable neck pain.  The Veteran had undergone cervical spine surgery, and was not a surgical candidate anymore.  He was basically on full restrictions, and could not do any physical activities.  Most times he needed to be in resting position, often recumbent or supine.  Also, the cognitive side effects of pain medicines which helped him to do marginal activities of daily living did not provide an ideal situation for even sedentary work with his neck issues, even most office work.  According to Dr. R.W., most office and desk stations were prohibitive with the Veteran's neck and spine issues due to fusion and limited range of motion. 

In a November 2008 treatment summary, Dr. R.W. diagnosed cervical spine disease with intractable neck pain and described multiple level spine disease, cervical spine stenosis, and increasing headaches.  According to this treatment provider, it was not feasible for the Veteran to go back to work.  Pain medicines just temporized his symptoms at best, and he had to be careful how he used them because he was sensitive to medicines, and would become somewhat impaired and disoriented. 

In a June 2009 treatment record, the treating osteopath commented that the Veteran was incapacitated due to his physical issues to do any physical or sedentary work. 

In a December 2009 record, Dr. R.W. commented that there was MRI evidence likely indicating myelomalacia of the spinal cord from prior injury and trauma.  The Veteran was considered to be in severe pain.  According to the treatment provider, with just even doing marginal activities, such as basic writing, the neck and arms would become painful.  The treatment provider stated that he would not feel comfortable with the Veteran doing any kind of sedentary job with his cognitive functioning. 

Also around this time period, the Veteran underwent a March 2009 VA re-examination of the spine.  The diagnosis obtained was degenerative disc disease of the cervical spine, with cervical radiculopathy.  No direct opinion on employability was then offered.  The VA examiner did however note that the impact upon occupational activities consisted of problems with lifting and carrying, difficulty reaching, pain, and decreased strength of the upper extremities. 

In a February 2010 addendum, at the request of a Board remand directive, the March 2009 VA examiner did provide a medical opinion regarding employability based upon review of the claims file, and prior exam findings.  As to a cervical spine condition, the Veteran was considered qualified for sedentary employment.  According to the examiner, the Veteran would want to avoid occupations that involved prolonged driving such as a taxicab driver due to frequent need to turn the head and limited range of motion of the cervical spine.  However, the Veteran could perform desk work.  As to the impact of the right knee condition, the Veteran was again considered qualified for sedentary employment, as he could perform desk/computer work. 

Meanwhile, additional statements from Dr. R.W., private osteopath, were forthcoming.  In a July 2010 treatment summary, he commented that the Veteran's cervical spine disease limited his ability to do any physical work, and even sedentary work, with driving long distances, was problematic.  It was stated that even desk work could be problematic for people with cervical spine disease for sustained posturing.  Nor did the treatment provider think that with the issue of pain medication that the Veteran did depend on, he was able cognitively to be agile enough to multitask or do the demands of a sedentary job.  It was thought the patient was going to be dependent on pain medications due to physical pain, and have a very restricted life and existence.  In summary, the Veteran was considered to have total disability for any physical or cognitive jobs due to the effects of his lumbar spine and cervical spine disease and effects of medications.  Much of the same findings were reiterated in a January 2011 treatment record. 

The Board reaches the conclusion upon evaluation of the foregoing, particularly when viewed in light of VA's benefit-of-the-doubt doctrine, that the preliminary requirements for referral of this case for a TDIU on an extraschedular basis have been met.  In so finding, substantial weight has been placed upon the numerous statements offered by Dr. R.W., private osteopath, attesting to the severity of manifestations of the Veteran's service-connected cervical disc disease, notwithstanding that there are other contrary findings of record.  The Board is not without notice that there are three separate VA medical examinations and opinions that directly state that the Veteran has the retained capacity for most forms of sedentary employment.  That notwithstanding, the treatment summaries from Dr. R.W. outline on repeated instances and in detail that the Veteran is precluded from most if not all forms of sedentary employment, as well as employment requiring physical agility and functional capacity.  The osteopathic physician offers an explanation in the limitations upon sustained capacity for holding posture and activities such as writing, and the compounding effects of prescription pain relief medications as resulting in minimal ability even for deskwork.  Regardless of the fact that the treating osteopath did not review the Veteran's claims file in formulating his opinion on employability, the fact remains that he states a definitive rationale for his pronouncement that is based in actual examination and medical history review.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008) (in evaluating probative value of a medical opinion, the examiner's review of records from claims file, while important, is not dispositive absent review and consideration of most relevant case facts).  Thus, the probative weight to be assigned to his stated opinions is readily apparent from the record. 

Where, as here, the competent evidence both substantiating and weighing against a claim on a material issue are about evenly balanced, the reasonable doubt doctrine necessitates that the question be resolved in the favor of the claimant.  See 38 U.S.C.A. § 5107(b).  See also Ashley v. Brown, 6 Vet. App. 52, 59 (1993); Brown v. Brown, 5 Vet. App. 413, 421 (1993); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The instant case presents such circumstances in that the evidence regarding employability due to service-connected disability is in a state of relative equipoise.  Under this essential rule, all reasonable doubt must be resolved in the Veteran's favor. 

Therefore, in light of the reasons set forth above, the Board finds that there are grounds to support an award of a TDIU.  Under applicable procedure, the Board will refer this case to the VA Compensation and Pension Service to further review and ultimately issue a determination on the propriety of a TDIU on an extraschedular basis.  The Board will retain jurisdiction over the issue through a remand order, which preserves the Veteran's right to appeal an unfavorable determination by the Director, VA Compensation and Pension Service.

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's claim to the Director, VA Compensation and Pension Service for consideration of an award of TDIU on an extraschedular basis.

2.  Thereafter, if the decision by the Director, VA Compensation and Pension Service is not fully favorable, issue a supplemental statement of the case to the Veteran and his representative, and provide an opportunity to respond before the case is returned to the Board.

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that his cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination if deemed necessary, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


Citation Nr: 1125856	
Decision Date: 07/08/11    Archive Date: 07/15/11

DOCKET NO.  03-14 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Michael A. Steinberg, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel

INTRODUCTION

The Veteran served on active duty from April 1989 to April 1993.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida which in pertinent part, denied entitlement to a TDIU.

In October 2006, the Veteran testified during a hearing before the undersigned Veterans Law Judge (VLJ) at the Board's Central Office in Washington, D.C.         A transcript of this proceeding is of record.  

In Bryant v. Shinseki, 23 Vet. App. 488, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that        the VLJ who chairs a hearing fulfill two duties to comply with the above regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, the VLJ noted the basis of the prior determination and noted the element of the claim that was lacking to substantiate the claim for benefits. In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim. Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the hearing. By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that        he had actual knowledge of the elements necessary to substantiate his claim for benefits. As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

The Board's decision of January 2007 denied claims for service connection for right shoulder and low back disabilities. The remaining matters, including the instant claim were remanded for further evidentiary development.
In June 2009, the Board considered this case again, denying claims for increased rating for cervical disc disease, postoperative and for right knee chondromalacia. Meanwhile, the remaining claim for a TDIU was again remanded. 

In January 2011 correspondence, the Veteran's attorney raised the additional issue of entitlement to service connection for a mood disorder, secondary to service-connected physical impairments. This claim while raised by the record, has not been adjudicated by the RO as the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the claim, and           it is referred to the RO for appropriate action.  


FINDING OF FACT

The competent and probative evidence is in relative equipoise on the question of whether the Veteran is precluded from substantially gainful employment as a consequence of his service-connected disabilities.


CONCLUSION OF LAW

The criteria are met for referral of this case to the Director, Compensation and Pension Service for consideration for an award of a TDIU on an extraschedular basis. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010);         38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16(b) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.        §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2010), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2010). 

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)   must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 CFR 3.159(b)(1).

As indicated below, the Board concludes that referral of this case to the Director of the Compensation and Pension service is warranted to consider a TDIU on an extraschedular basis. While applicable law does not permit the Board to directly grant a TDIU on an extraschedular basis, referral of the case on an extraschedular basis is the maximum benefit the Board may allow where as here, the claimant     does not meet the initial schedular criteria for a TDIU (under 38 C.F.R. § 4.16(a)). Consequently, all favorable action by the Board has been taken in this case.               It follows that assuming, without deciding, that any error was committed as to implementation of the VCAA's duty to notify and assist provisions, such error was harmless in its application to adjudication of this matter, and need not be further discussed. See Bernard v. Brown, 4 Vet. App. 384 (1993). See also Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007). 

Total disability ratings are authorized for any disability or combination of disabilities provided the schedular rating is less than total, where the disabled person is unable to secure and maintain substantially gainful employment because of the severity of his service-connected disabilities. If there is only one such disability, it must be ratable at 60 percent or more. Provided instead, there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional service-connected disability to bring the combined rating to at least 70 percent. 38 C.F.R. §§ 4.15, 4.16 (2010). If the claimant does not meet the minimum percentage rating requirements of § 4.16(a) for consideration of a TDIU, he or she may still be entitled to the benefit sought where the circumstances of the case present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards to warrant a TDIU on an extra-schedular basis. See 38 C.F.R. § 4.16(b) (2010).

In Bowling v. Principi, 15 Vet. App. 1, 10 (2001), the United States Court of Appeals for Veterans Claims (Court), citing its decision in Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995), held that the Board cannot award a TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration. While the procedures for assignment of a total disability rating on an extraschedular basis would require referral to the RO for further disposition, where the record does not contain evidence that would render such claim plausible the Board may deny entitlement to an extraschedular evaluation in the first instance. VAOPGCPREC 6-96 (Aug. 16, 1996); see also Floyd, supra. 

The degree of impairment in occupational functioning that is generally deemed indicative of unemployability consists of a showing that the Veteran is "[in]capable of performing the physical and mental acts required by employment," and is not based solely on whether the Veteran is unemployed or has difficulty obtaining employment. Van Hoose v. Brown, 4 Vet. App. 361 (1993). Rather, the record must demonstrate some factor which takes the claimant's situation outside the norm of such a case, since the VA rating schedule already is designed to take into consideration impairment that renders it difficult to obtain and keep employment.  Id. See also 38 C.F.R. §§ 4.1, 4.15. 

In evaluating a claim for a TDIU, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability. See Hatlesad v. Brown, 5 Vet. App. 524, 529 (1993). Other factors that may receive consideration in determining whether a Veteran is unemployable include his employment history, level of education and vocational attainment.          See 38 C.F.R. § 4.16(b); see also Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991). By comparison, the impact of any nonservice-connected disabilities, or    the Veteran's age, are not factors taken into consideration for this purpose.                 38 C.F.R. §§ 3.341, 4.16, 4.19.

In addition, "marginal employment" shall not be considered substantially gainful employment. 38 C.F.R. § 4.16(a). See Faust v. West, 13 Vet. App. 342, 355 (2000).  Rather, the Court has accepted the definition of substantially gainful employment as that "at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides." Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991), citing to VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2 (December 13, 2005) (previously cited at M21-1, Part IV, paragraph 7.09). See also Ferraro, 1 Vet. App. at 332 (determining that substantially gainful employment suggests "a living wage").

Presently, the Veteran is in receipt of service-connected disability compensation of            30 percent for cervical disc disease, postoperative; 10 percent each for radiculopathy of the upper right and left extremities; and 10 percent for chondromalacia of the right knee with degenerative changes. (The combined rating for all of the Veteran's pathology associated with the cervical spine including radiculopathy, arising from a common etiology, is 50 percent.) Based on these service-connected disabilities, the Veteran does not meet the initial schedular criteria for a TDIU. He does not have either one disability rated 60 percent,                   or one disability rated 40 percent with sufficient additional disability to attain the                  70 percent level. That notwithstanding, the Veteran may still warrant entitlement to a TDIU on an extraschedular basis. See 38 C.F.R. § 4.16(b). 

Upon reviewing the available medical evidence, the Board finds that there are sufficient grounds to support an award of a TDIU on an extraschedular basis.      The Board reaches this conclusion in light of the competent VA and private physicians' determinations of record, as well as with application of VA's doctrine that all reasonable doubt on a material issue must be resolved in the claimant's favor. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

The record reflects that upon a December 2000 VA Form 21-8940 (formal TDIU application) the Veteran indicated that he had last been employed, on a part-time basis, in October 2000 as a retail stocker for a grocery chain. Prior to that he had a history of employment in the food service industry. He listed as educational history having attained a college degree through a four-year undergraduate program. 

Also in December 2000, the Veteran underwent a VA Compensation and Pension examination for right knee and cervical spine disorders. Following a physical exam, the diagnosis was chondromalacia, right knee, and intervertebral disc syndrome of the cervical spine. The VA examiner further commented that the Veteran was unable to keep up with the bending involved in his former vocation as a cook, limiting his productivity. The Veteran was considered able to perform all activities of daily living. 

The March 2001 letter from Dr. T.L.D., a private orthopedist, indicates that he had been treating the Veteran for a cervical spine condition. According to the physician, the Veteran would not be able to return to his previous level of employment without restrictions. It was noted that the Veteran could re-injure himself with repetitive motion or continued movements of reaching overhead, bending, lifting or twisting without restrictions.  

In March 2002, the Veteran underwent VA examination of the spine. Subsequent to a physical exam, the assessment was of the post-surgical residuals of a herniated C6-C7 disk, from which the Veteran had developed myelopathic signs or signs of spinal cord compression. The VA examiner opined that he did not believe that this condition made the Veteran unemployable, although he clearly could not perform heavy labor. 

The Veteran underwent additional VA examinations over the ensuing five years that focused upon the severity of his service-connected right knee and cervical spine conditions, but did offer further insight into his level of employability.

Then in September 2007, new VA orthopedic examinations were completed. Regarding the right knee, the diagnosis was osteoarthritis and tendonitis. The VA examiner opined that this right knee condition at least as likely as not prevented   the Veteran from work that required physical activity utilizing the legs, standing and walking. 

Meanwhile, a September 2007 examination of the spine resulted in the diagnosis of severe intervertebral disc disease of the cervical spine with decreased range of motion. The VA examiner opined that the Veteran was employable from the cervical spine standpoint, limited to sedentary work only. The stated rationale for the opinion was that although the Veteran had significant cervical disease with multiple surgeries, he was highly functional at that point, being able to drive and walk for 30 minutes. The examiner also could not find objective evidence of myelopathy on exam. While the Veteran was receiving Social Security Administration (SSA) disability benefits, by his report this was for both his neck condition and a nonservice-connected back problem.

Notwithstanding the above findings that delineate a retained capacity for sedentary employment, a more pronounced depiction of the impact of service-connected disability is set forth in a series of records obtained from Dr. R.W., a private osteopath. In his September 2008 correspondence, Dr. R.W. indicated that             the Veteran had severe cervical spine disease, with intractable neck pain.             The Veteran had undergone cervical spine surgery, and was not a surgical candidate anymore. He was basically on full restrictions, and could not do any physical activities. Most times he needed to be in resting position, often recumbent or supine. Also, the cognitive side effects of pain medicines which helped him to do marginal activities of daily living did not provide an ideal situation for even sedentary work with his neck issues, even most office work. According to Dr. R.W., most office and desk stations were prohibitive with the Veteran's neck and spine issues due to fusion and limited range of motion.

In a November 2008 treatment summary, Dr. R.W. diagnosed cervical spine disease with intractable neck pain and described multiple level spine disease, cervical spine stenosis, and increasing headaches. According to this treatment provider, it was not feasible for the Veteran to go back to work. Pain medicines just temporized his symptoms at best, and he had to be careful how he used them because he was sensitive to medicines, and would become somewhat impaired and disoriented. 

In a June 2009 treatment record, the treating osteopath commented that the Veteran was incapacitated due to his physical issues to do any physical or sedentary work.

In a December 2009 record, Dr. R.W. commented that there was MRI evidence likely indicating myelomalacia of the spinal cord from prior injury and trauma.   The Veteran was considered to be in severe pain. According to the treatment provider, with just even doing marginal activities, such as basic writing, the neck and arms would become painful. The treatment provider stated that he would not feel comfortable with the Veteran doing any kind of sedentary job with his cognitive functioning.

Also around this time period, the Veteran underwent a March 2009 VA                      re-examination of the spine. The diagnosis obtained was degenerative disc disease of the cervical spine, with cervical radiculopathy. No direct opinion on employability was then offered. The VA examiner did however note that the impact upon occupational activities consisted of problems with lifting and carrying, difficulty reaching, pain, and decreased strength of the upper extremities. 

In a February 2010 addendum, at the requested of a Board remand directive,               the March 2009 VA examiner did provide a medical opinion regarding employability based upon review of the claims file, and prior exam findings.                As to a cervical spine condition, the Veteran was considered qualified for sedentary employment. According to the examiner, the Veteran would want to avoid occupations that involved prolonged driving such as a taxicab driver due to frequent need to turn the head and limited range of motion of the cervical spine. However, the Veteran could perform desk work. As to the impact of the right knee condition, the Veteran was again considered qualified for sedentary employment, as he could perform desk/computer work. 

Meanwhile, additional statements from Dr. R.W., private osteopath, were forthcoming. In a July 2010 treatment summary, he commented that the Veteran's cervical spine disease limited his ability to do any physical work, and even sedentary work, with driving long distances, was problematic. It was stated that even desk work could be problematic for people with cervical spine disease for sustained posturing. Nor did the treatment provider think that with the issue of pain medication that the Veteran did depend on, he was able cognitively to be agile enough to multitask or do the demands of a sedentary job. It was thought the patient was going to be dependent on pain medications due to physical pain, and have a very restricted life and existence. In summary, the Veteran was considered to have total disability for any physical or cognitive jobs due to the effects of his lumbar spine and cervical spine disease and effects of medications. Much of the same findings were reiterated in a January 2011 treatment record. 

The Board reaches the conclusion upon evaluation of the foregoing, particularly when viewed in light of VA's benefit-of-the-doubt doctrine that the preliminary requirements for referral of this case for a TDIU on an extraschedular basis have been met. In so finding, substantial weight has been placed upon the numerous statements offered by Dr. R.W., private osteopath, attesting to the severity of manifestations of the Veteran's service-connected cervical disc disease, notwithstanding that there are other contrary findings of record. The Board is not without notice that there are three separate VA medical examinations and opinions that directly state that the Veteran has the retained capacity for most forms of sedentary employment. That notwithstanding, the treatment summaries from         Dr. R.W. outline on repeated instances and in detail that the Veteran is precluded from most if not all forms of sedentary employment, as well as employment requiring physical agility and functional capacity. The osteopathic physician offers an explanation in the limitations upon sustained capacity for holding posture and activities such as writing, and the compounding effects of prescription pain relief medications as resulting in minimal ability even for deskwork. Regardless of the fact that the treating osteopath did not review the Veteran's claims file in formulating his opinion on employability, the fact remains that he states a definitive rationale for his pronouncement that is based in actual examination and medical history review. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008)              (in evaluating probative value of a medical opinion, the examiner's review of records from claims file, while important, is not dispositive absent review and consideration of most relevant case facts). Thus, the probative weight to be assigned to his stated opinions is readily apparent from the record. 

Where, as here, the competent evidence both substantiating and weighing against a claim on a material issue are about evenly balanced, the reasonable doubt doctrine necessitates that the question be resolved in the favor of the claimant. See 38 U.S.C.A. § 5107(b). See also Ashley v. Brown, 6 Vet. App. 52, 59 (1993); Brown v. Brown, 5 Vet. App. 413, 421 (1993); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). The instant case presents such circumstances in that the evidence regarding employability due to service-connected disability is in a state of relative equipoise. Under this essential rule all reasonable doubt must be resolved in the Veteran's favor.    

Therefore, in light of the reasons set forth above, the Board finds that there are grounds to support an award of a TDIU. Under applicable procedure, the Board will forward this case to the VA Compensation and Pension Service to further review and ultimately issue a determination on the propriety of a TDIU on an extraschedular basis. 


ORDER

The case is referred to the Director, Compensation and Pension Service to consider the propriety of an award of a TDIU on an extraschedular basis.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


